Title: From George Washington to Benjamin Lincoln, 1 April 1783
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear Sir
                            Head Quarters April 1st 1783
                        
                        I have been honored with your two favors of the 19th & 26th inst. The favorable disposition of
                            Congress expressed in their late acts appears to be highly satisfactory to the Army.
                        My Papers for last year not being with me I cannot recur to the Letters which have passed on the subject I am
                            about to mention—but I recollect it was proposed some time since to alter the military Establishment so far as related to
                            the institution of Lt Colonels Commandant—and that for certain reasons I gave it as my opinion the Alteration had better
                            be postponed until after the Reformation which was to take place on the first of Janry. As the original occasion for that
                            institution has now ceased to exist, as I conceive no reasonable objection can now be made against placing all our Regts
                            under the Command of Colonels, Lt Colonels, & Majors, and as it would be a gratification to a number of very
                            meritorious Officers, I could sincerely wish Congress would take the matter up & decide upon it as early as might
                            conveniently be done.
                        There is another matter I will take the liberty to suggest to you, & to desire you will give me your
                            opinion without reserve on the expediency of it—viz. whether there could not be some general Rule devised (without
                            inconvenience or expence to the Public, or detriment to the Service) for giving Brevet Commissions of a superior rank to
                            those they now hold to all such veteran Officers as have served faithfully & bravely in the same grade ever since
                            the first of Janry 1777. For example what difficulties would there be in the way of promoting by Brevet all Lts of that
                            date now actually in service to the rank of Captns—all Captns of the same date to the rank of Majors—All Majors in the
                            same predicament to be Lt Colonels &c.
                        Perhaps it will be objected that the number would be too great—perhaps there may be embarrassments or
                            inconveniencies which I have not discover’d—Under these circumstances I should not urge the prosecution of the Idea—but if
                            those objections or difficulties should not occur, or be found to operate against it; the adoption, of the measure would I
                            am persuaded be considered as a just reward to merit, & without increasing the public expence one farthing, would
                            add greatly to the satisfaction of many very worthy & deserving Characters.
                        I am informed, by some mistake the Commissions for the Officers of the York Line (the Certificates for which
                            we collected at VerPlanks Point last Fall) have not been forwarded with the others, the Gentlemen concerned will be much
                            obliged to you for them—I am Dear Sir with the highest esteem.
                    